Citation Nr: 1444762	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splits.  

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for left side weakness.

4.  Entitlement to service connection for a hip condition. 

5.  Entitlement to service connection for bruised toes.

6.  Entitlement to service connection for residuals of frostbite of the fingers on the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Bilateral shin splits are not etiologically related to the Veteran's active service.  

2.  A bilateral ankle disability is not etiologically related to the Veteran's service.  

3.  The evidence of record fails to establish that the Veteran has a current disability manifested by left side weakness.  
	
4.  The evidence of record fails to establish that the Veteran currently has a disability related to her hips.  

5.  The evidence of record fails to establish that the Veteran currently has a toe disability manifested by bruised toes.  

6.  The evidence of record fails to establish that the Veteran suffered a frostbite injury in service, or that she currently has a recognized frostbite disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for left side weakness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a hip condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for bruised toes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for frostbite of the left hand fingers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The record reflects that prior to the initial adjudication of the claim, the RO sent the Veteran letters in July and October of 2009 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claims.  The Board finds that these letters satisfied VA's notice obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013).

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) and all identified private treatment medical records are associated with the claims file.  

The Veteran was provided VA examinations in December 2009 and March 2010. The Board finds these examinations adequate for adjudication purposes. The examiners had access to the records and the Veteran's history, the examiner provided opinions supported by rationales and considered all the relevant evidence. 

The Board acknowledges that VA has not obtained an examination or medical opinion specifically addressing the claims of entitlement to service connection for a hip condition and residuals of frostbite of the left fingers.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for a hip condition and residuals of frostbite of the fingers of the left hand.  In regard to these claims, the evidence of record fails to indicate that the Veteran suffers from a current disability.  Thus, the Board finds that the evidence currently of record is sufficient to decide the claims.  Therefore, no VA examination or medical opinion is warranted.  

Accordingly, the Board will discuss the merits of the claims.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Lay evidence may be competent to establish nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Service Connection for Left Sided Weakness, a Hip Condition, Bruised Toes and Residuals of Frostbite of the Fingers of the Left Hand

The Veteran has failed to establish a current disability with regard to the above referenced conditions, absent competent and probative evidence of a current disability, these claims for service connection are denied.  

Regarding her left sided weakness, the Veteran was afforded a VA examination for such in March 2010.  At that examination the Veteran reported that when she was in-service she had a history of complications after receiving epidural anesthesia.  Following this procedure, the Veteran asserted that she suffered from left-sided weakness described as left hemiparesis, and was unable to adequately move her left arm or leg.  She stated that she received a "blood patch" two weeks later and the left-sided weakness resolved. The Veteran reported that she has no residual weakness. She works as a truck driver and has not significant difficulties with her occupational responsibilities.  Upon examination, the examiner noted that she was negative for any associated neurologic symptoms. She had full and symmetric strength, 5/5, throughout her arms and legs. Her sensory examination was negative for any hemisensory loss or alteration. The impression was transient left-sided weakness of unclear etiology. He concluded that the Veteran has no residual weakness.   

The Board finds no evidence of record to support a disability associated with left sided weakness. The Veteran herself denied any such symptomatology at her March 2010 examination, and no residuals weakness was present on clinical testing. To the extent that the Veteran is now asserting symptoms of left sided weakness, while she is competent to describe her observable symptom of weakness, the Board finds that the March 2010 examiner's clinical testing, and failure to find any current disability related to this symptom is the most probative evidence of record. Thus, this claim must be denied.

At her December 2009 VA examination the Veteran reported that she bruised her toes at one of her duty stations, and asserted that she should be service-connected for such.  She did not remember which foot she bruised.  The Veteran stated that her toes do not cause her any problems.  She had no pain, swelling, clicking or popping, took no medications, is receiving no treatment for her toes or feet, has no flare-ups, and is not limited in her walking or standing. She did not use an orthotics, braces, or assistive devices. Her daily living and job were not affected.  Upon examination, the Veteran's gait was normal, she had good capillary refill in all toes, good distal pulses, no pain with torsion, no swelling, and distal sensation was intact. There was no evidence of pes planus, hammertoes, high arch, claw foot or any other deformities.  The Achilles was straight and non-tender with weight bearing and non-weight bearing. There were no calluses, no skin or vascular changes, no unusual wear pattern to the shows, no evidence of abnormal weight bearing, and no evidence of hallux valgus. The examiner diagnosed toe contusion by history, resolved.  

The Board finds no evidence of record to support a disability associated with bruised toes. The Veteran herself denied any such symptomatology at her December 2009 examination, and no residuals of any bruising of the toes was present on clinical testing. To the extent that the Veteran is now asserting symptoms of toe bruising, while she is competent to describe observable symptoms, the Board finds that the December 2009 examiner's clinical testing, and examination findings, and his failure to find any current disability related to bruised toes is the most probative evidence of record. Thus, this claim must be denied.

With regard to the Veteran's claimed hip condition, in association with her claim she has stated that she injured it in April 1991 during training, and it would pop out of place occasionally causing extreme pain and preventing her from walking for about 30 minutes until the pain eased and it moved back into place. She asserted that this happened even now in a December 2009 statement. The Board notes that service treatment records do not contain any treatment or complaints related to the hip in 1991 or otherwise.  

Moreover, the Veteran has not identified any diagnosis or treatment for a hip condition after service. Contrary to her December 2009 statement that her hip "popped out" even now, when she was examined in December 2009 in connection with her claim for shin splints, ankle sprain and bruised toes, she failed to mention any problem with her hip. Moreover, at the March 2010 examination, she also failed to mention any problem with her hips, despite being examined for weakness in her lower extremity. Furthermore, neurologic testing of all extremities was performed, including both lower extremities, and no abnormalities were noted. Also, in both the December 2009 and March 2010 examinations her gait was normal. Based on the evidence of record, the Board finds that the Veteran has not established that she has a current disability related to the hips. The Board notes that the Veteran is competent to report such observable symptomatology such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As to her assertion that her hip pops out on its own, the Board does not find her assertions credible as she has not consistently reported this phenomena, and contrary to her assertions there is no documentation of such an injury in service. Accordingly, service connection for a hip condition is denied.

With regard to the Veteran's claimed frostbite residuals of the middle fingers of the left hand, she asserted in her October 2009 claim that she received frostbite of these fingers during a field exercise in Germany and in December 2009 she stated that her fingers still go numb in very cold weather. Initially, the Board notes that her service treatment records are silent for any complaints or treatment related to the left hand, or any treatment or complaints related to frostbite of the left hand. Furthermore, the Veteran has not identified any diagnosis or treatment for a hip condition after service. Additionally, although the Board acknowledges that lay persons are competent to provide diagnoses and etiology in certain circumstances, the Board finds that this is not one of those situations. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  A diagnosis and etiology of frostbite and its residuals requires medical expertise as it involves evaluation to determine if there was damage to the skin, tissues, muscles, bones, and/or nerves.  This type of analysis requires clinical knowledge that is beyond the lay person. Thus, the Veteran is not competent to identify frostbite, and she has not presented competent evidence of a frostbite injury in service, a nexus, or a current disability.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis or treatment related to the claimed disabilities of left side weakness, a hip condition, bruised toes and residuals of frostbite of the left hand fingers.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of evidence of current disabilities, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In light of these circumstances, the Board finds that service connection for the Veteran's left side weakness, a hip condition, bruised toes and frostbitten fingers may not be awarded.

Service Connection for Bilateral Shin Splits and a Bilateral Ankle Disability

In a July 2009 claim, the Veteran asserted that her bilateral shin splits and bilateral ankle disability were caused by an in-service injury.

The Board notes that the Veteran was diagnosed with shin splints and bilateral ankle chondromalacia at her December 2009 VA examination.  Thus, the evidence established that she has a current disability with regard to these claims. Additionally, she was treated for shin splints in service, and was treated for a left ankle sprain in service in June 1992. There is no indication of treatment for a right ankle disability in service.

At her December 2009 examination report, the Veteran reported that she started having bilateral anterior mid shin pain during basic training in 1988, that with treatment she improved but continued to have pain on and off throughout service. She reported she currently has pain located in the anterior aspect of the mid tibia, and her daily activities are only affected when she has pain, and that her pain increases when she increases her activity level. 

With regard to for benefits related to shin splints, after examination and discussion with the Veteran, the December 2009 examiner opined that her current shin splints were not related to the shin splints in service because shin splints heal with time after the offending activity is stopped, and thus it was less likely than not that her current shin splints were related to any activity in service, but rather it was more likely than not that they were related to her current activity level. While the Board acknowledges that lay persons are competent to provide a nexus between an in service injury and disease and a current disability in certain circumstances, and that the Veteran is asserting that her shin splints are related to service, the Board finds that the 2009 examiner's opinion as to the etiology of her current shin splints is more probative.  It is supported by a rationale that is based on medical knowledge, that shin splints resolve and are not chronic, and that based on his interview and examination her current shin splints were not related to service but her current activity level. Given that the examiner's opinion is deemed to be the most probative evidence of record, the Board finds that service connection for shin splints is not warranted. 

Turning to her claim for bilateral ankle disability, the Board finds that there is no evidence of an injury to the right ankle in service, and only one notation of treatment for a left ankle sprain in service.  To the extent that the Veteran has asserted that she injured both ankles in service, her claim must fail because the most probative evidence of record regarding whether any current disability is related to service is the opinion provided by the December 2009 VA examiner. The VA examiner determined that her current bilateral ankle chondromalacia was not related to her military service because, based on her history, she had not sought continued care following service for her ankles, and it appeared that her ankle pain is more or less related to her self-induced altered gait when she has pain in her shins. This opinion is more probative than the Veteran's assertions of a nexus because it is based on examination of the Veteran, assessment of her statements regarding her condition, and review of her service and post service treatment records. Accordingly, service connection for a bilateral ankle condition is not met.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for bilateral shin splits is denied.  

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for left side weakness is denied.

Entitlement to service connection for a hip condition is denied. 

Entitlement to service connection for bruised toes is denied.

Entitlement to service connection for frostbite of the two middle fingers of the left hand is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


